Citation Nr: 1540195	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE
 
Entitlement to service connection for a heart disability, to include as due to exposure to herbicides, or in the alternative, as due to exposure to asbestos.
 
 
ATTORNEY FOR THE BOARD
 
M. Espinoza, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from April 1962 to July 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The Board has recharacterized the Veteran's claim of entitlement to service connection for ischemic heart disease syndrome broadly to include any heart disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).
 
The Veteran's May 2013 substantive appeal (VA Form 9) reflected his desire to participate in hearing.  The Veteran was scheduled for a hearing in August 2014; however, he did not appear and he has not shown good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The Veteran claims, in pertinent part, that he was exposed to Agent Orange and other herbicides while on board the USS Yorktown.  In this regard, a response to a Personnel Information Exchange System request for confirmation of service in Vietnam was returned to the RO in June 2011.  That report stated that the Veteran served aboard the USS Yorktown while the ship was in the official waters off the coast of the Republic of Vietnam from February 9 to February 26. 1965 and from March 21 to April 28, 1965.  

A September 2011 Defense Personnel Records Information Retrieval System response stated in pertinent part that deck logs from the USS Yorktown in the relevant period of in February 1965, March 1965 and April 1965 did not document that the ship docked or transited inland waterways or that personnel stepped foot in the Republic of Vietnam. 

Since September 2011, however, the United States Court of Appeals for Veterans Claims (Court) held that that VA's interpretation of the regulations designating Da Nang Harbor as an offshore, rather than inland, waterway was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  Since the Gray decision VA has been reviewing the Gray decision to determine whether any revision is in order in defining what constitutes an inland waterway for VA purposes.  The final outcome of that review remains pending at the time of this remand.

The September 2011 report does not identify the precise location of the Yorktown while the appellant served as a member of the Yorktown's crew in South Vietnamese waters.  Moreover, given VA's ongoing review the Board cannot address whether the Yorktown served in an inland waterway as that term is defined in light of the Gray decision.  Hence, further development is in order.  

Accordingly, the case is REMANDED for the following actions:
 
1.  After reviewing any additional guidance provided to the RO by either VA's Compensation and Pension service, or VA's General Counsel, the RO must conduct appropriate development to ascertain the location of the Yorktown while the appellant served on that ship in Vietnamese waters.  Thereafter, the RO must reevaluate whether the Yorktown served in an inland waterway of the Republic of Vietnam, as that term is being defined in light of Gray, while the appellant was a member of the Yorktown crew.  If in-service herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.
 
2.  If and only if it is determined that the Veteran was exposed to  Agent Orange during active duty service, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of diagnosed heart disability.  The examiner must be provided complete access to the appellant's claims folder, VBMS file, and Virtual VA file in conjunction with any examination conducted.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 
 
With respect to any heart disability diagnosed (to include atrial fibrillation, atrial flutter, right bundle branch block, left ventricular hypertrophy, supraventricular tachycardia congestive heart failure and cardiomegaly) the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service, to include as due to herbicide exposure.
 
The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 
 
A complete rationale for all opinions expressed must be provided.
 
3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

 
________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

